     Case 1:20-cv-01116-AWI-BAM Document 21 Filed 12/07/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    KAHLILULLAH RAZAQ,                                Case No. 1:20-cv-01116-AWI-BAM (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13           v.                                         DISMISSAL OF ACTION FOR FAILURE TO
                                                        STATE A CLAIM
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS, et al.,                              (Doc. No. 17)
15
                         Defendants.
16

17          Plaintiff Kahlilullah Razaq (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 29, 2020, the assigned Magistrate Judge issued findings and

21   recommendations recommending that the federal claims in this action be dismissed based on

22   Plaintiff’s failure to state a cognizable claim upon which relief may be granted, and the Court

23   decline to exercise supplemental jurisdiction over Plaintiff’s purported state law claims. (Doc.

24   No. 17.) Those findings and recommendations were served on Plaintiff and contained notice that

25   any objections thereto were to be filed within fourteen days after service. (Id. at 10.) On

26   November 23, 2020, following an extension of time, Plaintiff filed a second amended complaint

27   in lieu of objections. (Doc. No. 20.)

28   ///
                                                       1
     Case 1:20-cv-01116-AWI-BAM Document 21 Filed 12/07/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this Court has conducted a

 2   de novo review of the case. Having carefully reviewed the entire file, including Plaintiff’s

 3   objections in the form of a second amended complaint, the Court concludes that the Magistrate

 4   Judge’s findings and recommendations are supported by the record and by proper analysis.

 5          Accordingly, IT IS HEREBY ORDERED as follows:

 6          1.      The findings and recommendations issued on September 29, 2020 (Doc. No. 17),

 7                  are adopted in full;

 8          2.      The federal claims in this action are dismissed, with prejudice, based on Plaintiff’s

 9                  failure to state a cognizable claim upon which relief may be granted;

10          3.      The exercise of supplemental jurisdiction over Plaintiff’s state law claims is

11                  declined, and the state law claims are dismissed, without prejudice; and

12          4.      The Clerk of the Court is directed to close this case.

13
     IT IS SO ORDERED.
14

15   Dated: December 7, 2020
                                                 SENIOR DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
